DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 4/06/2022 is acknowledged.
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/06/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 109994063A; hereinafter Li).
Regarding claim 21: 
Li discloses an input sensing device (see Fig. 5), comprising: 
a power line (see Fig. 5; cathode of the photodiode is connected to the power line V+); 
a first driving line (see Fig. 5; EN1 or EN(K)); 
a first signal line including a first sub-line and a second sub-line (see Fig. 5; a section of the line connecting the first gating module 20 and the second gating module 20); 
a second signal line connected to the first sub-line and the second sub-line (see Fig. 5; the first horizontal line of RL1 line); 
an optical sensor connected between the power line and a first node (see Fig. 5; photoelectric conversion module 10); 
a first transistor connected between the first node and the first sub-line (see Fig. 5; the top or first gating module 20); and 
a second transistor connected between the first node and the second sub-line (see Fig. 5; the bottom or second gating module 20).
Regarding claim 22: 
Li discloses the input sensing device of claim 21, wherein the first node is directly connected to the first transistor and the second transistor (see Fig. 5; the top and bottom M2 are connected at the same node represented by the “….” Symbol).
Regarding claim 24: 
Li discloses the input sensing device of claim 21, wherein the first sub-line is electrically connected to the second sub-line by the first transistor and the second transistor (see Fig. 5).
Allowable Subject Matter
Claim 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 23, none of the reference of record alone or in combination discloses or suggests the input sensing device of claim 21, wherein a gate electrode of the first transistor is connected to the first driving line and a gate electrode of the second transistor is connected to the first driving line.
In regards to claim 25, none of the reference of record alone or in combination discloses or suggests the input sensing device of claim 21, wherein a width of the second signal line is greater than a width of the first signal line.
Claims 1-6 are allowed.
Regarding claim 1, the prior art of record, Li, discloses an input sensing device (see Fig. 5), comprising: 
a power line (see Fig. 5; cathode of the photodiode is connected to the power line V+); 
a driving line (see Fig. 5; EN1 or EN(K)); 
a first signal line including sub-lines (see Fig. 5; a section of the line connecting the first gating module 20 and the second gating module 20); 
a second signal line connected to the sub-lines (see Fig. 5; the first horizontal line of RL1 line); 
sensor pixels connected to the power line, the driving lines, and the first signal lines (see Fig. 5), 
wherein at least one sensor pixel of the sensor pixels includes:
an optical sensor that transfers a photoelectrically converted charge from the power line to a first node in response to a driving signal provided through a first driving line of the driving lines (see Fig. 5; photoelectric conversion module 10 is connected between the power line V+  and M2); 
a first transistor connected between the first node and a first sub-line (see Fig. 5; the top or first gating module 20); and 
a second transistor connected between the first node and the second sub-line (see Fig. 5; the bottom or second gating module 20).
	However, Li does not disclose wherein the first transistor includes a gate electrode connected to the first driving line, and wherein the second transistor includes a gate electrode connected to the first driving line.  
	Therefore none of the reference of record alone or in combination discloses or suggests an input sensing device, comprising: 
a power line; 
driving lines; 
a first signal line including sub-lines; 
a second signal line connected to the sub-lines; and 
sensor pixels connected to the power line, the driving lines, and the first signal line, 
wherein at least one sensor pixel of the sensor pixels includes: 
an optical sensor that transfers a photoelectrically converted charge from the power line to a first node in response to a driving signal provided through a first driving line of the driving lines; 
a first transistor connected between the first node and a first sub-line among the sub-lines, wherein the first transistor includes a gate electrode connected to the first driving line; and 
a second transistor connected between the first node and a second sub- line among the sub-lines, wherein the second transistor includes a gate electrode connected to the first driving line.
	Claims 2-6 depend from claim 1.  As such, claims 1-6 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sikine (US 2021/0289155) discloses an image sensor comprising a pixel that includes a photodetector connected to a power line. 
Kang et al. (US 2021/0200354) discloses a display panel that detects touch input using driving lines and signal lines.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/Primary Examiner, Art Unit 2625